Title: James Madison to William Wertenbaker, 27 February 1830
From: Madison, James
To: Wertenbaker, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 27. 1830
                            
                        
                        
                        I have recd. yours inclosing a letter from Mr. Skinner which I return. I think the work in question worthy of
                            a place in the Library of the University, and the price at which it is offered reasonable. Unless the other members of
                            the Ex: Committee think otherwise, the offer may therefore be accepted.
                        I recd. a few days ago the inclosed letter, which you will please to communicate to the Chairman, who will be
                            good eno’ to give to the writer the proper answer. The source pointed out for a supply of the Classics seems to deserve a
                            favorable consideration, if not precluded by other arrangements. With friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    